Citation Nr: 0713483	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  03-16 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in August 2002, a 
statement of the case was issued in April 2003, and a 
substantive appeal was received in June 2003.  The veteran 
presented testimony at a Board hearing in March 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In reviewing the claims file, it appears that the RO has 
denied the veteran's claim based on a lack of corroborated 
stressors as well as a lack of a medical diagnosis of PTSD.  
The veteran has reported that there was no one specific 
stressor that led to his alleged PTSD.  Instead, he alleges 
that his unit (1st Army Battalion, 237th Support Company) was 
repeatedly subjected to rocket attacks, mortar attacks, etc.  
He also reported at his March 2007 Board hearing that he 
encountered decomposing bodies left over from battles; and 
enemy corpses that were hung from bridges.  

The veteran's personnel records reflect that he served in 
Vietnam from October 1968 through October 1969.  The Board 
finds it interesting that the folder containing the veteran's 
service medical records and personnel records also included a 
"1968 Summary" issued by the Headquarters U.S. Military 
Assistance Command Vietnam, and an internet article regarding 
a book entitled "After Tet: The Bloodiest Year in Vietnam."  
It is unclear whether these documents were provided by the 
service department; were the result of the research performed 
at the RO; or were placed there by the veteran himself or his 
representative.  In any case, the documents reflect rocket 
and mortar attacks in November and December 1968; but they do 
not include any information as to whether or not the 
veteran's unit was subject to those attacks.  The Board notes 
that in Pentecost v. Principi, 16 Vet. App. 124, 128 (2002), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a claim for service connection for PTSD and 
noted that "[a]lthough the unit records do not specifically 
state that the veteran was present during the rocket attacks, 
the fact that he was stationed with a unit that was present 
while such attacks occurred would strongly suggest that he 
was, in fact, exposed to attacks."  See also Suozzi v. Brown, 
10 Vet. App. 307 (1997).  The Court went on to note that 38 
C.F.R. § 3.304(f) only requires credible supporting evidence 
that the claimed stressor occurred.  Corroboration of a 
veteran's personal participation is not required.  The Board 
believes clarification is necessary given the fact that the 
personnel records folder included the above-described 
documents.  

The Board also notes that a diagnosis of PTSD is in question.  
Although there is no clear diagnosis of PTSD related to a 
corroborated stressor, there is a November 1995 hospital 
report lists a diagnosis of PTSD.  If a stressor is 
corroborated, then a VA examination will be appropriate to 
address the question of a nexus between any current PTSD and 
a corroborated stressor. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should forward the veteran's 
service personnel records (and the 
service history documents included in the 
records folder) to the U. S. Army and 
Joint Services Records Research Center 
(JSRCC) and request information regarding 
any enemy attacks (to include rocket 
and/or mortar attacks) on his unit during 
he period from October 1968 through 
October 1969.  

2.  After receiving a response from 
JSRCC, the RO should determine whether 
any of the claimed enemy attacks on the 
veteran's unit have been corroborated.  
In making this determination, the RO 
should consider the judicial holding in 
Pentecost v. Principi, 16 Vet. App. 124, 
128 (2002).

3.  If, and only if, the RO determines 
that an inservice stressor is 
corroborated, the veteran should be 
scheduled for a VA PTSD examination.  The 
examiner should be informed of the 
corroborated stressor(s) and asked to 
determine if the veteran currently 
suffers from PTSD related to such 
corroborated stressor.  The claims file 
must be made available to the examiner 
for review, and any medically indicated 
special tests should be accomplished.   
  
4.  After completing any additional 
development deemed necessary, the RO 
should review the expanded record and 
determine if service connection for PTSD 
is warranted.  If the claim is not 
granted, the RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



